       Case 1:20-cv-10534-PGG-GWG Document 10 Filed 01/28/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
MARIA DIAZ SANCHEZ,
                                                               :
                                                                   ORDER OF SERVICE
                          Plaintiff,                          :    SCHEDULING ORDER

                 -against-                                    :
                                                                   20 Civ. 10534 (PGG)(GWG)
COMMISSIONER OF SOCIAL SECURITY,
                                                               :
                           Defendant.
---------------------------------------------------------------x


                 ORDER OF SERVICE AND SCHEDULING ORDER

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        IT IS HEREBY ORDERED that:

        1. The Clerk of Court shall notify the U.S. Attorney's Office for the Southern District of
New York of the filing of this pro se case, brought under 42 U.S.C. § 405(g), for which the filing
fee has been waived.

         2. On or before June 28, 2021, the Commissioner shall file the administrative record and
a motion for judgment on the pleadings. The Commissioner shall not file the administrative
record until the motion for judgment on the pleadings is filed. At the time the Commissioner
files the motion, the Commissioner shall send to Chambers a disk containing the administrative
record in this case and a paper copy of the Commissioner’s motion papers.

       3. On or before August 30, 2021, plaintiff shall serve and file papers opposing the
motion. If plaintiff believes that the Commissioner has not accurately summarized the
administrative record, the plaintiff shall list any errors or omissions in the opposition papers.
The Court notes that the Pro Se Intake Unit at the United States Courthouse, 40 Centre Street,
Room 105, New York, New York ((212) 805-0175) may be of assistance to the plaintiff in
connection with court procedures.

     4. On or before September 30, 2021, the Commissioner may serve and file a
memorandum of law in reply.

        5. The Court does not have any limitations on the number of pages for memoranda of
law.

        6. The Clerk shall notify the U.S. Attorney’s Office as stated in paragraph 1 above and
shall also mail a copy of this Order to the plaintiff at the address on the docket sheet.
    Case 1:20-cv-10534-PGG-GWG Document 10 Filed 01/28/21 Page 2 of 2


      SO ORDERED.

Dated: New York, New York
       January 28, 2021

                                        ______________________________
                                        GABRIEL W. GORENSTEIN
                                        United States Magistrate Judge




                                    2
